NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION


                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLFATE DIVISION
                                   DOCKET NO. A-0891-18T4

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                     APPROVED FOR PUBLICATION
v.                                         November 5, 2020
                                         APPELLATE DIVISION
PETER NYEMA, a/k/a
PETE DINAH, KAREEM
T. JEFFRIES, HNE NYEMA,
AND PETE NYME,

Defendant-Appellant.
________________________

           Submitted September 22, 2020 – Decided November 5, 2020

           Before Judges Fisher, Gilson and Moynihan.

           On appeal from the Superior Court of New Jersey, Law
           Division, Mercer County, Indictment No. 11-08-0833.

           Joseph E. Krakora, Public Defender, attorney for
           appellant (Alyssa Aiello, Assistant Deputy Public
           Defender, of counsel and on the brief).

           Angelo J. Onofri, Mercer County Prosecutor, attorney
           for respondent (Christian E. Fisher, Assistant
           Prosecutor, of counsel and on the brief).

     The opinion of the court was delivered by

GILSON, J.A.D.
      Following the denial of his motion to suppress, defendant Peter Nyema

pled guilty to first-degree robbery, N.J.S.A. 2C:15-1. He was sentenced to

fifteen years in prison subject to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2. He appeals, challenging the denial of his motion to suppress physical

evidence seized without a warrant.

      Police officers seized the evidence following an investigatory stop of an

automobile in which defendant was a passenger. The arresting officer testified

he stopped the car because he was advised two black men had robbed a store.

The officer used a spotlight mounted to his car to illuminate the interiors of

passing vehicles as he traveled to the store. In one car, he observed three black

men who did not react to the light. The officer stopped the car based on those

observations. We hold that these undisputed facts do not establish a reasonable

articulable suspicion that the men in the car had robbed the store. Accordingly,

we reverse defendant's conviction, vacate his sentence, and remand for further

proceedings.

                                        I

      The facts were developed at an evidentiary hearing on defendant's motion

to suppress. The court heard testimony from three witnesses: Sergeant Mark

Horan, the officer who stopped the car; defendant's father, who owned the car;


                                                                         A-0891-18T4
                                       2
and Detective William Mulryne, who received a report that the car had been

stolen.

      Horan testified that on May 7, 2011, he was on patrol in a marked police

vehicle in Hamilton Township. Just after midnight, he received a dispatch

transmission that a 7-Eleven store had been robbed by two black males, one of

whom had a gun. A subsequent dispatch indicated the two men fled on foot.

Horan was familiar with the 7-Eleven store and responded.

      When he was about three quarters of a mile away from the store, he saw a

vehicle traveling toward him, away from the store. He pointed his spotlight into

the vehicle and observed a male and female. Both reacted in a manner Horan

described as alarmed or annoyed. In particular, the driver attempted to shield

his eyes. Horan drove on and saw a second car traveling away from the store.

When shining his light into that car, he "observed three black males[.]" He stated

he "received no response from any of them that [he] could observe[.]" Horan

explained that they did not look at him; rather, they looked straight ahead.

      Horan thought the men's non-reaction was "odd," and decided to stop the

car. Accordingly, he made a U-turn, activated the lights on his police vehicle,

and effectuated a stop of the car.




                                                                          A-0891-18T4
                                        3
      As Horan approached the driver's side of the vehicle, two additional police

officers arrived in separate cars. An officer at the scene relayed that the robbery

suspects had been reported as "wearing dark or black clothing or jackets." The

officers approached the vehicle with their weapons drawn. They observed three

men in the car: a driver, a front-seat passenger, and a passenger in the back seat.

It was later determined that defendant was the front-seat passenger, co-

defendant James Myers was the back-seat passenger, and Tyrone Miller, a/k/a

Ajene Drew, was the driver.

      While outside the vehicle, Horan observed dark jackets on the floor behind

the driver's seat. As Horan was speaking with the driver, he was contacted by

dispatch and informed the car had been reported stolen.

      The officers ordered the three men out of the car and arrested them. Three

officers were on scene when the men were taken into custody. More officers

arrived as the incident progressed. Thereafter, Horan searched the interior of the

vehicle. In addition to the jackets, police found and seized a black balaclava, a

pair of knotted black panty hose, a white do-rag, black cloth gloves, a black knit

ski mask, a black fleece front-zip jacket, and a brown "Elite MMA" front-zip

hooded sweatshirt. The officers also searched for weapons, looking in the trunk

and under the hood of the vehicle. Under the hood, Horan observed a red


                                                                           A-0891-18T4
                                        4
bandana. After retrieving it, he found a gun wrapped inside. Each occupant of

the vehicle was also searched incident to their arrest, and cash was seized from

each of them. Defendant was found to have $303 in cash.

      Defendant and co-defendants Myers and Miller were indicted for first-

degree robbery, N.J.S.A. 2C:15-1; third-degree theft, N.J.S.A. 2C:20-3(a);

fourth-degree   aggravated   assault,   N.J.S.A.   2C:12-1(b)(1);   third-degree

terroristic threats, N.J.S.A. 2C:12-3(a); second-degree possession of a weapon

for an unlawful purpose, N.J.S.A. 2C:39-4(a); second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b); fourth-degree possession of a

defaced firearm, N.J.S.A. 2C:39-3(d); and third-degree theft by receiving stolen

property, N.J.S.A. 2C:20-7(a). Defendant and Myers were also charged with

fourth-degree unlawful taking of a means of conveyance, N.J.S.A. 2C:20-10(b).

Defendant was separately charged with fourth-degree aggravated assault,

N.J.S.A. 2C:12-13.

      Myers and defendant moved to suppress the physical evidence seized from

the car.   In addition to Sergeant Horan, the court heard testimony from

defendant's father and Detective Mulryne. Defendant's father testified that he

owned the car in which defendant and the other co-defendants were traveling.

He stated the car had not been stolen on May 7, 2011, the date of the incident,


                                                                        A-0891-18T4
                                        5
and that he had not reported the car as stolen in the days prior to the stop. In

rebuttal, Detective Mulryne testified that on May 5, 2011, he received a report

that the vehicle had been stolen.

      The trial court denied in part and granted in part defendant's motion to

suppress the physical evidence. The court first found that none of the defendants

had a reasonable expectation of privacy in the vehicle because it was stolen. The

court then found that the vehicle had been lawfully stopped because Horan had

a reasonable articulable suspicion that the men in the vehicle had robbed the 7-

Eleven. The court noted "the racial makeup of the occupants of the vehicle,

three black males traveling away from the scene was the reasonable and typical

suspicion for the officer to ultimately pull this car over." Thereafter, the court

found that the clothing seized from the interior of the vehicle was lawfully seized

under the plain view doctrine. Accordingly, the court denied that portion of

defendant's motion to suppress. The court granted the motion to suppress the

gun, concluding the gun had been unlawfully seized because it was taken from

under the hood without a warrant.

      Following the denial of the motion to suppress, co-defendant Myers pled

guilty. Defendant proceeded to trial. After the State presented its evidence,

defendant negotiated a plea agreement. He pled guilty to first-degree robbery


                                                                           A-0891-18T4
                                        6
and the State agreed to dismiss all other charges. As previously noted, defendant

was then sentenced to fifteen years in prison subject to NERA.

                                        II

      Defendant appeals his conviction and sentence. 1 He contends that the trial

court erred in denying his motion to suppress. He argues that the vehicle was

illegally stopped and the search of the interior of the vehicle did not comply with

the plain view doctrine. Defendant also challenges his sentence, asserting it was

excessive because he was sentenced to three years longer than co-defendant

Myers. He articulates his arguments as follows:

            POINT I – THE TRIAL COURT'S ORDER DENYING
            SUPPRESSION OF THE CLOTHING MUST BE
            REVERSED.

            A.    The Description Of The Suspects As "Two Black
            Males" Who Fled On Foot Did Not Provide Police With
            Reasonable And Particularized Suspicion To Justify
            The Investigatory Stop Of Three Black Males Traveling
            In A Car[.]

            B.     Even If The Car Stop Were Lawful, The Plain
            View Exception To The Warrant Requirement Did Not
            Justify The Warrantless Entry Into And Search Of The
            Car[.]

1
  The arrest took place in May 2011, defendant was indicted in August 2011,
and the motion to suppress was heard and decided in 2013. Defendant's trial
commenced in September 2017, and he pled guilty in October 2017. He was
sentenced on September 6, 2018. The briefing on this appeal was completed in
April 2020, after the parties were granted several extensions to file their papers.
                                                                           A-0891-18T4
                                        7
            POINT II – THE MATTER MUST BE REMANDED
            FOR THE TRIAL COURT TO RECONSIDER ITS
            DECISION TO IMPOSE ON DEFENDANT A
            PRISON TERM THAT WAS THREE YEARS
            LONGER THAN THAT IMPOSED ON THE
            CODEFENDANT, WHO WAS OLDER, MORE
            CRIMINALLY MATURE AND UNDISPUTEDLY
            MORE CULPABLE. ADDITIONALLY, BECAUSE
            THE SCIENCE ON WHICH MILLER V. ALABAMA
            [567 U.S. 460 (2012)] WAS BASED APPLIES WITH
            EQUAL FORCE TO 20-YEAR-OLD OFFENDERS,
            THE COURT SHOULD CONSIDER THE MILLER
            YOUTH FACTORS IN DETERMINING HOW MUCH
            WEIGHT AGGRAVATING FACTORS (3), (6) AND
            (9) DESERVE AND WHETHER MITIGATING
            FACTORS (4) AND (13) DESERVE MORE THAN
            ONLY "PARTIAL WEIGHT."

      We hold that the State failed to establish reasonable articulable suspicion

for stopping the motor vehicle. Accordingly, the subsequent seizure of the

physical evidence was unlawful. We therefore vacate defendant's conviction

and sentence and remand for further proceedings.

      Appellate review of the denial of a motion to suppress physical evidence

following an evidentiary hearing is limited. Factual findings made by the trial

court will not be disturbed if they are supported by credible evidence in the

record. State v. Hagans, 233 N.J. 30, 37 (2018) (citing State v. Gamble, 218
N.J. 412, 424 (2014)).      We review legal determinations, including the




                                                                         A-0891-18T4
                                       8
application of the law to undisputed facts, de novo, with no special deference.
Id. at 38 (citing Gamble, 218 N.J. at 425).

      We first address the trial court's determination that defendant had no

reasonable expectation of privacy because he was stopped in a stolen car.

Notably, the State does not rely on that holding on this appeal. We reject that

basis for the court's determination because there was no evidence that the car

was stolen. At the evidentiary hearing, defendant's father testified without

rebuttal that the car belonged to him and that his son had not stolen the car on

or before the day of the stop. The only disputed issue was whether the father

reported the car as stolen, justifying the arrest of defendant and the co-

defendants. The State presented Detective Mulryne to testify that the car had

been reported as stolen. That testimony, however, did not establish that the car

had been stolen; rather, the testimony only addressed that the car had been

reported as stolen. Accordingly, there is no evidence in the record supporting

the finding that the car was stolen when it was stopped.         Consequently,

defendant had a reasonable expectation of privacy while traveling in a car that

belonged to his father.

      The United States Constitution and the New Jersey Constitution protect

individuals from "'unreasonable searches and seizures' by government officials."


                                                                        A-0891-18T4
                                        9
Ibid. (quoting State v. Watts, 223 N.J. 503, 513 (2015)). A warrantless search

is presumptively unreasonable. Ibid. To overcome that presumption, the State

must prove by a preponderance of the evidence that the search was based on

probable cause and fell "within one of the few well-delineated exceptions to the

warrant requirement." Id. at 38-39 (quoting State v. Bryant, 227 N.J. 60, 69-70

(2016)). One exception to the warrant requirement is an investigatory stop.

State v. Alessi, 240 N.J. 501, 517-18 (2020).

      To lawfully stop a motor vehicle, "a police officer must have a reasonable

and articulable suspicion that the driver of a vehicle, or its occupants, is

committing a motor-vehicle violation or a criminal or disorderly persons

offense." State v. Scriven, 226 N.J. 20, 33-34 (2016) (citing State v. Locurto,

157 N.J. 463, 470 (1999)). Accordingly, an investigatory stop is permissible "if

it is based on specific and articulable facts which, taken together with rational

inferences from those facts, give rise to a reasonable suspicion of criminal

activity."   State v. Chisum, 236 N.J. 530, 545-46 (2019) (quoting State v.

Pineiro, 181 N.J. 13, 20 (2004)).

      "In determining the lawfulness of an investigatory stop, a reviewing court

must 'evaluate the totality of circumstances surrounding the police-citizen

encounter, balancing the State's interest in effective law enforcement against the


                                                                          A-0891-18T4
                                       10
individual's right to be protected from unwarranted [or] overbearing police

intrusions.'" Id. at 546 (quoting State v. Privott, 203 N.J. 16, 25-26 (2010)).

"An investigative detention that is premised on less than reasonable and

articulable suspicion is an 'unlawful seizure,' and evidence discovered during

the course of an unconstitutional detention is subject to the exclusionary rul e."
Ibid. (quoting State v. Elders, 192 N.J. 224, 247 (2007)). While reasonable

articulable suspicion is a lower standard than probable cause, "neither

inarticulate hunches nor an arresting officer's subjective good faith can justify

infringement of a citizen's constitutionally guaranteed rights." Alessi, 240 N.J.

at 518 (first citing State v. Stovall, 170 N.J. 346, 356 (2002); and then quoting

State v. Arthur, 149 N.J. 1, 8 (1997)).

      Sergeant Horan testified he stopped the vehicle based on three pieces of

information: (1) a store had been robbed by two black men; (2) the car was

within three quarters of a mile from the store, traveling away from it; and (3)

the three black men in the car did not react to the spotlight he pointed into their

vehicle. Horan acknowledged that the vehicle was not speeding. Indeed, he did

not testify that he stopped the vehicle for any motor vehicle infraction.

Consequently, it was undisputed that Horan stopped the car in connection with

the robbery of the 7-Eleven.


                                                                           A-0891-18T4
                                          11
      The question is whether, under the totality of the circumstances , Horan

had a reasonable articulable suspicion that the three men in the vehicle had just

robbed the 7-Eleven. The men's non-reaction to the light does not add much to

a reasonable articulable suspicion. Horan acknowledged that when he pointed

his spotlight into defendant's car, he observed the three men for only one or two

seconds while he was driving by in the opposite direction. Consequently, Horan

really only had two pieces of information: (1) the 7-Eleven had been robbed by

two black men who fled on foot; and (2) a vehicle with three black men was

driving away from the 7-Eleven sometime after the robbery had been reported.

      That information articulates a hunch, but it does not articulate reasonable

suspicion that the three men robbed the 7-Eleven. Horan had no physical

description of the suspects at the time he made the stop. Indeed, Ho ran only

learned that the suspects had reportedly worn dark clothing after he made the

stop. Horan also had no description of a vehicle. In that regard, Horan testified

that he had been told that the suspects had fled on foot and he used his general

experience to assume that they may have run to a getaway car.

      The record also does not establish how much time passed between when

the robbery occurred and the car was stopped. On cross-examination, Horan

estimated that it took him between one to two minutes to travel to the location


                                                                         A-0891-18T4
                                      12
where he saw the car with three black men. The State did not, however, submit

evidence establishing how much time passed between when the robbery

occurred and when the car was stopped. Without information on whether the

robbery was reported five minutes or an hour earlier, the State leaves us to

speculate on whether Horan had a reasonable basis to assume the perpetrators

were still in the area.

      Obviously, Horan's hunch was correct because defendant ultimately pled

guilty. The hunch, however, was still not reasonable articulable suspicion for

stopping a vehicle. To accept that proposition would mean that the police could

have stopped all cars with two or more black men within a three-quarters-of-a-

mile radius of the 7-Eleven store. That proposition would also mean that if a

store was robbed by two white females, the police would have reasonable

articulable suspicion to stop all cars containing white females within a three-

quarters-of-a mile radius of the store. Knowledge of the race and gender of

criminal suspects, without more, is insufficient suspicion to effectuate a seizure.

See State v. Shaw, 213 N.J. 398, 421 (2012) ("A random stop based on nothing

more than a non-particularized racial description of the person sought is

especially subject to abuse.").




                                                                           A-0891-18T4
                                       13
      In summary, the undisputed suspicions articulated by Horan do not

constitute reasonable suspicion to believe that the three men in the vehicle had

just robbed the 7-Eleven. Accordingly, all the subsequent searches and seizures

were illegal, and all the physical evidence seized should have been suppressed.

Given our ruling on the stop, we need not address the plain view and sentencing

issues. Instead, defendant's conviction and sentence are vacated, and the matter

is remanded for further proceedings.

      Reversed and vacated. We do not retain jurisdiction.




                                                                        A-0891-18T4
                                       14